JOHNSON, J.
This case involves no new question requiring an extended discussion of the controlling principles of law.
The evidence on which the plaintiff relies is sufficient to support the inference of negligence on the part of the defendant as the proximate cause of the collision, for failure to observe the requirements of G.S. 20-154 in making his left turn from Independence Boulevard into Baldwin Circle. It may be conceded also that the evidence on which the defendant relies, largely omitted from the statement of facts as not being pertinent to decision, was sufficient to have sustained a jury-finding in his favor, either on the ground that he was free of actionable negligence or upon the theory that the plaintiff was contributorily negligent by reason of the manner in which he approached and entered the intersection wherein the defendant was in the act of making a left turn. Nevertheless, a study of the record leaves the impression that the plaintiff’s evidence made out a prima facie case of actionable negligence against the defendant, free of contributory negligence as a matter of law. It is well established by the decisions of this Court that a motion for nonsuit on the ground of contributory negligence shown by the plaintiff’s evidence will be allowed only when the evidence is so clear that no other reasonable inference is deducible therefrom. Bundy v. Powell, 229 N.C. 707, 51 S.E. 2d 307; Fowler v. Atlantic Co., 234 N.C. 542, 67 S.E. 2d 496; Donlop v. Snyder, 234 N.C. 627, 68 S.E. 2d 316. Here the evidence was susceptible of diverse inferences. Hence the issues of negligence and contributory negligence were properly submitted to the jury.
The verdict and judgment below will be upheld.
No error.
BaRNHIll, C. J., took no part in the consideration or decision of this case.